       Case 1:19-cr-00064-GHW Document 95 Filed 01/09/21 Page 1 of 1
                                                  USDC SDNY
                                                  DOCUMENT
                                                  ELECTRONICALLY FILED
MEMORANDUM ENDORSED                               DOC #:
                            LAW OFFICE OF         DATE FILED: 1/9/2021

                                         STEPHANIE M. CARVLIN, ESQ.
                                                140 Broadway, Suite 4610
                                               New York, New York 10005



          STEPHANIE M. CARVLIN, ESQ.                                               TELEPHONE:   212-748-1636
                                                                                   FAX:   212-858-7750
                                                                               E-MAIL: CARVLIN@HOTMAIL.COM


                                                      January 8, 2021


          Honorable Gregory H. Woods
          United State District Court
          Southern District of New York
          500 Pearl Street
          New York, NY 10007

                   Re:      United States v. Natalie Mayflower Sours Edwards,
                            19-cr-00064 (GHW)

           Dear Judge Woods:

                  After conferring with the government, I write in response to the Court's
          order filed January 7, 2021, to suggest mutually agreeable dates for Dr. Edwards'
          sentencing. The parties propose that sentencing occur on March 24, 25 or 26,
          2021, or any day the week of March 29, 2021. Dr. Edwards wants to be
          sentenced in person, and it appears more likely that two months from now travel
          restrictions, including quarantine requirements, will be relaxed. Depending on the
          speed with which vaccinations become available to the general public, it is also
          possible that Dr. Edwards and I will have been vaccinated, which would permit us
          to meet in person to discuss her sentencing, which has not been feasible to date.

                                                                                   Respectfully submitted,


                                                                               ----Isl----
                                                                               Stephanie Carvlin

          cc:      ALISA Kimberly J. Ravener (via ECF)
                   ALISA Daniel C. Richenthal

  Application granted. The sentencing is adjourned to April 2, 2021 at 10:00 a.m. Because it is unclear how the restrictions
  associated with COVID-19 will evolve between now and the adjourned sentencing date, the parties should feel free to
  request a further adjournment of this date if they believe that one is warranted.

  The Clerk of Court is directed to terminate the motion pending at Dkt. No. 94.

  SO ORDERED
